Citation Nr: 1530356	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-48 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter, 'Agency of Original Jurisdiction (AOJ)' ).  The Board remanded this case in February 2015 for additional development and it now returns for further appellate review.

The Veteran requested a video-conference hearing before the Board, which was scheduled for January 14, 2015.  He did not appear.  However, the Veteran did submit a request to reschedule his hearing to the AOJ on January 29, 2015 which does not appear to have been associated with the record at the time of the February 2015 Board remand.  However, as the decision below constitutes a full grant of the benefits sought on appeal, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  

Since the Board remanded this case in February 2015, the paper claims folder has been converted into an electronic record using the Veterans Benefits Management System (VBMS) and Virtual VA.  


FINDING OF FACT

Since August 11, 2008, the Veteran's service-connected posttraumatic stress disorder (PTSD) has rendered him unable to secure or follow a substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met since August 11, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a TDIU as of the Veteran's last date of employment herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran claims that his service-connected PTSD has rendered him unable to obtain and maintain substantially gainful employment since August 2008.  He filed his claim for TDIU benefits on September 25, 2008.  He last worked on August 11, 2008.  See VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) received in February 2009.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16.

At the time he last worked in August 2008, the Veteran was in receipt of a 70 percent rating for his PTSD.  He is not service-connected for any other disability.  Thus, the Veteran's 70 percent disability rating for PTSD meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a) for the entire appeal period.  

In order to be granted a TDIU, the Veteran's service-connected PTSD, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran possesses a high school diploma and has completed 1.5 years of college courses.  He has a commercial drivers' license (CDL).  During service, he worked as a motorized vehicle mechanic.  Post-service, he worked for approximately 20 years as a control room operator for a chemical company.  He had subsequent experience in sales and service for a tire store company.  From October 2002 to December 2003, he earned $29,604 while working in a security position.  From June 2004 to August 11, 2008, he worked approximately 37 hours per week as a delivery truck driver.  He earned $30,334 for his last year of work.

The Veteran's PTSD has been attributed to an in-service stressor of witnessing the collision of two ships at sea requiring rescue efforts for overboard sailors.  He endorses PTSD symptoms such as intrusive thoughts of traumatic events, distressful dreams, insomnia, sense of foreshortened future, social isolation, irritability, concentration difficulty, hypervigilance, exaggerated startle response and depression.  He reports that he voluntary stopped working as a delivery truck driver for safety reasons.  He describes being involved in several accidents which he attributes to drowsiness, confusion, lack of concentration, and dizziness caused by medications used to treat his PTSD.  He also reports that these accidents were triggered by intrusive PTSD memories.

In pertinent part, the Veteran was awarded a 70 percent rating for his PTSD based primarily upon the results of an August 2006 VA Compensation and Pension (C&P) examination report.  At that time, he endorsed PTSD symptoms of recurrent and intrusive thoughts, dreams (nightmares) of his PTSD stressor (witnessing sailors being rescued from a collision among ships at sea), reliving of his stressor experience, pervasive feelings of anxiety and depression, hypervigilance, insomnia, social isolation, and avoidance of situations.  His symptoms had been exacerbated after Hurricane Katrina resulting in increased nightmares and night sweats which were intensified when being near large bodies of water.  He began to drink more heavily and experienced marital difficulties.  He had been working part-time as a delivery truck driver for a lumber yard, which allowed him to work alone.  His mental status examination was significant for a somewhat constricted affect with mild to moderate depression.  The examiner offered a diagnosis of chronic, moderate PTSD with depressive features and assigned a Global Assessment Score (GAF) score of 45.  The Veteran was described as having difficulty with establishing and maintaining effective work and social relationships.  He was capable of understanding simple and complex commands as well as the ability to retain and implement them.

The Board observes that a 70 percent rating for PTSD is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Pertinent to the claim on appeal, the nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran's subsequent VA clinic records reflect his report of sleep impairment with daytime somnolence.  He also described a history of chronic intermittent dizziness with disorientation that affected his driving.  He was diagnosed with sleep apnea resulting in daytime somnolence.  However, VA clinicians also discussed whether the Veteran's psychiatric medications may have been causing orthostatic hypotension resulting in his dizziness episodes.  The Veteran's PTSD medication of trazodone was switched to hydroxyzine as a result of the dizziness symptoms.

The Veteran underwent another VA C&P examination in June 2009.  His mental status examination was remarkable for an unkempt appearance, sleeping approximately 5 hours per night, mildly impaired remote memory, and nightmares approximately once per week.  He reported that he stopped working due to inattention and making delivery mistakes.  The examiner diagnosed PTSD and alcohol abuse, and assigned a GAF score of 60.  It was noted that the Veteran's symptoms had improved in the last year with decreased alcohol use.  

In a decision dated April 2010, the Social Security Administration (SSA) found the Veteran to be permanently disabled due to a primary diagnosis of PTSD, and a secondary diagnosis of depression, effective August 6, 2008.  A February 2009 SSA consultant psychiatric examination report was significant for mild dysarthria with speech, marginal eye contact, depressed mood, constricted affect, difficulty with concentration and solving problems, short-term memory loss and marginal insight into difficulties.  The examiner diagnosed PTSD and assigned GAF scores of 50 for the past and current year.  The SSA Administrative Law Judge found that the Veteran's PTSD, which was manifested by frequent flashbacks, nightmares and sleeping difficulties, was productive of functional limitations that prevented him from performing more than sedentary work activity and that the demands of the Veteran's past work experience exceeded his residual functional capacity.

The Veteran underwent an additional VA C&P examination in April 2015 to evaluate the extent of his functional impairment due to his PTSD.  At that time, he described himself as being "pretty disconnected from people" other than his wife.  He believed he would have difficulty working for a whole day due to lack of focus and functioning due to drowsiness.  He did not have the ability to concentrate and focus on tasks for completion due to short-term memory impairment and poor concentration due to poor sleep and intrusive memories.  The Veteran described weather warnings and rain exposure as triggering his intrusive memories.  He preferred to work alone.  He had stopped working at the tire store due to an inability to handle daily interactions with customers.  He struggled being in groups and crowded places.  

The April 2015 VA C&P examiner found that the Veteran's PTSD was manifested by anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory such as retention of only highly learned material while forgetting to complete tasks, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  

The April 2015 VA examiner noted that the Veteran's PTSD medications included citalopram which had common side effects of drowsiness and vision changes, and hydroxyzine which had a common side effect of drowsiness.  The Veteran was described as having moderate to severe PTSD.  It was noted that the Veteran's current unemployed status allowed for increased control of his daily stressors with more flexibility in managing his significant symptoms.  The examiner stated that an occupation such as truck driving was a good fit for some individuals with PTSD as it was a socially isolated job that allowed the space and ability to reduce social encounters that could be aggravating for many with PTSD.  The social isolation aspect of such a job fit with the Veteran's PTSD as he performed better in isolated tasks.  However, his significant sleep issue and drowsiness, combined with the nature of many of his triggers (bodies of water, bad weather, etc.) were likely to make his past employment role (truck driving) a not so good fit for his particular PTSD symptoms.  The Veteran had two work-related accidents while driving truck/machinery which were triggered by PTSD intrusive memories and his reactions to those memories.  In regard to daily life activities, the Veteran's PTSD symptoms primarily impacted his social aspects of life.  He mostly stayed at home as he was uncomfortable in groups or crowds, and staying home helped him avoid common triggers for his PTSD, e.g., bodies of water, aggravating social encounters.  It was noted that bad weather triggered the Veteran's PTSD, and that he coped better when he at home.  The Veteran's PTSD did not directly interfere with his ability to perform routine activities of daily living involved in his own self-care, hygiene, etc.

Here, the Veteran last worked on August 11, 2008.  He earned over $30,000 for his last year at work and, thus, had been earning substantially gainful employment.  See Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and an individual is not engaged in substantially gainful employment if annual income is below the poverty threshold for one person).  Thus, the evidence establishes that the Veteran was not entitled to TDIU for the time period prior to August 11, 2008 based upon the amount of his earned income.  Faust v. West, 13 Vet. App. 342, 355-56 (2000).

The Board observes that SSA determined that the Veteran last worked on August 6, 2008.  This determination conflicts with information from the Veteran's last employer, received in February 2009, which states that the Veteran's employment ended on August 11, 2008.  Notably, this discrepancy of a few days has no bearing on the payment of VA monetary benefits in the circumstances of this particular case.  See 38 C.F.R. § 3.31 (payment of VA compensation commences the first day of the calendar month in which the award became effective).

The Board next observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  A VA examiner in August 2006 assigned the Veteran a GAF score of 45 while the SSA examiner in February 2009 assigned a GAF score of 50, which are indicative of serious impairment in social and occupational functioning to include an inability to hold a job. 

On the other hand, the Veteran's nonservice-connected sleep apnea has been identified as a cause of his daytime somnolence which may be a factor in the Veteran's inability to safely drive a truck.  Additionally, a June 2009 VA examiner offered a GAF score of 60 which represents an opinion of significantly better social and industrial functioning than the February 2009 SSA examiner and the April 2015 VA examiner. 

However, the April 2015 VA examiner specifically commented that the side effects of the Veteran's PTSD medications negatively impacted his ability to safely operate a truck and there is no medical opinion implicating the Veteran's sleep apnea as the sole cause of his drowsiness and dizziness symptoms.  Thus, the Board concludes that the Veteran's PTSD has impaired his ability to safely drive a truck.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

The Board also notes that the April 2015 VA examiner commented that the Veteran's unemployment status allowed for better control of his PTSD symptoms, which explains in part the differing assessment of the June 2009 VA examiner's assessment of the Veteran's overall psychological, social and occupational functioning as the Veteran was not working at that time.

As noted in Moore, the Board must address the TDIU question in a practical manner.  Here, the medical opinion establishes that the Veteran's PTSD limits his vocational possibilities to jobs which do not require public contact, such as his truck delivery occupation.  However, the Veteran reports that his ability to safely operate a truck was impaired due to the side effects of his PTSD medications.  His VA clinic records reflect concern that his PTSD medications caused orthostatic hypotension.  The April 2015 VA examiner indicated that the common side effects of the Veteran's current PTSD medications include drowsiness and vision changes.  The April 2015 VA examiner also commented that the combination of the Veteran's PTSD medication side-effects, his PTSD-related sleep impairment and the nature of events which trigger his PTSD symptoms (bodies of water, bad weather, etc.) are likely to make his employment role as a truck driver impractical.

After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected PTSD has rendered him unemployable since August 11, 2008.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD since August 11, 2008.  As such, an award of TDIU is warranted effective August 11, 2008.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

ORDER

A TDIU is granted effective August 11, 20008, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


